       Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 1 of 16




Craig K. Vernon (USB No. 16737)
James, Vernon & Weeks, P.A.
1626 Lincoln Way
Coeur d’Alene, ID 83814
Phone: (208) 667-0683

Attorney for Plaintiffs




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTAL DIVISION


 JANE DOE 1, JANE DOE 2, JANE DOE 3,
 JANE DOE 4, JOHN DOE 1, and JOHN                  Case No. 2:18-cv-
 DOE 2,                                            Judge:

                                     Plaintiffs,      COMPLAINT AND REQUEST FOR
                                                             JURY TRIAL
 vs.
                                                              JURY DEMANDED
 DOE 1 MALE DEFENDANT and DOE 2
 FEMALE DEFENDANT, a community;

                                   Defendants.



        COMES NOW the Plaintiffs, JANE DOE 1, JANE DOE 2, JANE DOE 3, JANE DOE 4,

JOHN DOE 1 and JOHN DOE 2, and through their undersigned counsel bring this Complaint and

Request for Jury Trial (“Complaint”) against Defendants DOE 1 MALE DEFENDANT and DOE

2 FEMALE DEFENDANT, a community, based upon information and belief available at the time

of the filing.

                          I. PARTIES, JURISDICTION AND VENUE

        1.       JANE DOE 1 is a citizen of the State of Maryland, residing in Maryland. JANE

DOE 2 is a citizen of the State of California, residing in California. JANE DOE 3 is a citizen of


COMPLAINT AND REQUEST FOR JURY TRIAL - 1
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 2 of 16



the State of Utah, residing in Utah. JANE DOE 4 is a citizen of the State of Arizona, residing in

Arizona. JOHN DOE 1 is a citizen of the State of Utah, residing in Utah. JOHN DOE 2 is a

citizen of the State of Utah, residing in Utah. Plaintiff’s true names have been provided to attorneys

for Defendants prior to the filing of this complaint.

       2.      Defendants, DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT,

are citizens of the State of Utah, residing in Utah.

       3.      Plaintiffs bring this Complaint under federal question and supplemental

jurisdiction, 28 U.S.C. § 1331 and 28 U.S.C. § 1367, as this court holds original jurisdiction over

Plaintiffs’ 18 U.S.C. § 2251 claim, and the other claims in this action are so related as to form part

of the same case.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                II. FACTUAL ALLEGATIONS

   A. BACKGROUND INFORMATION

       5.      This complaint references terms commonly used by members of the Church of

Jesus Christ of Latter-Day Saints (hereinafter “LDS Church” or “the Church”). All parties were

members of the LDS Church (or children blessed in the Church and not yet members because they

had not yet reached the age of 8) at the time of the events described.

   B. SEXUAL CRIMES COMMITTED AGAINST JANE DOE 1, JANE DOE 2, AND
      JOHN DOE 1

       6.      JANE DOE 1, JANE DOE 2, and JOHN DOE 1 (“Plaintiff Group 1”) are the

biological children of a sexual predator, hereinafter referred to as “Perpetrator.” The Perpetrator

is no longer a living person having committed suicide in 1995. Defendants DOE 1 MALE

DEFENDANT and DOE 2 FEMALE DEFENDANT, along with Perpetrator (who were in the

same LDS ward in Bountiful, Utah) committed sexual abuse, when the opportunity allowed,



COMPLAINT AND REQUEST FOR JURY TRIAL - 2
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 3 of 16



against JANE DOE 1, JANE DOE 2, and, after he reached approximately a year old, JOHN DOE

1, from approximately early 1984 to late 1985 (or early January 1986) in Bountiful, Utah. At the

time of the abuse, Plaintiffs were all under the age of nine. There were other similarly aged

children, believed to be in the same LDS ward, who, along with Plaintiffs, were also victims of

these crimes.

       7.       DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT led what they

called “touching parties” at their home and at the Perpetrator’s home. These “touching parties”

were sometimes attended by acquaintances and friends of Defendants and Perpetrator. In addition,

a 16-year-old babysitter, who was a young woman in this same LDS ward, would be present from

time to time. It is believed that this babysitter was both a victim of crimes against her and a

perpetrator of crimes. This 16-year-old babysitter is no longer living as it is believed that she, like

the Perpetrator, committed suicide. The parties would occur one to two times per month,

seemingly whenever there was opportunity for the adults to isolate the children.

       8.       During these “touching parties,” some of the Plaintiff’s in Plaintiff Group 1 would

be forced to undress and perform acts of sexual perversion. Typically, the “touching parties”

would begin with the adults instructing the children to “put on a show” for them, including dancing

and ending with the children undressing, while the adults applauded and encouraged. Once the

children were naked, Defendants, Perpetrator and any others present would sexually assault the

children by touching their genitals, and vaginally and anally penetrating them with fingers and

objects such as crayons or candy.

       9.       DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT, along with

Perpetrator and others present at these parties, would force the children to touch the genitals and/or

breasts of the others present. The children were additionally forced to put their mouths on and lick




COMPLAINT AND REQUEST FOR JURY TRIAL - 3
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 4 of 16



the genitals of DOE 1 MALE DEFENDANT and Perpetrator. DOE 1 MALE DEFENDANT and

Perpetrator would not fully undress but would expose their penises to the children and coerce and

manipulate the children to perform these vile acts, which the adults would call “marriage lessons.”

       10.     On at least one occasion, the children were forced to watch as Perpetrator had sex

with (statutorily raped) the 16-year-old babysitter; on another occasion Perpetrator had sex with

the children’s paternal grandmother, Perpetrator’s mother, while the children were forced to watch.

       11.     Furthermore, DOE 1 MALE DEFENDANT, DOE 2 FEMALE DEFENDANT and

Perpetrator would put candy on the children’s genitals and force the other children to lick the candy

off. JANE DOE 1 remembers this occurring when her brother, JOHN DOE 1, was just a year old.

Defendants and/or Perpetrator (depending on the occasion) would remove JOHN DOE 1’s

clothing, touch his penis until he was erect, put powdery candy on his erect penis, and make the

other children, including his siblings, lick the candy off him.

       12.     Over time, DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT

began videotaping the “touching parties.” JANE DOE 1, who was the oldest of the children at the

time of the assaults, recalls the Defendants videotaping the children dancing and undressing and

continuing to film as the sexual assaults and rapes occurred.

       13.     In addition to the children of Plaintiff Group 1, other young children from the ward

were also victims of sexual assaults and rapes at these parties.

       14.     Included herein as Exhibits 1, 2, and 3 are redacted versions of declarations from

JANE DOE 1, JANE DOE 2, and JOHN DOE 1, respectively, explaining the horrific abuse they

suffered at the hands of Defendants and Perpetrator. Also included as Exhibit 4 is a declaration

from JANE DOE 5, another victim of these crimes who is not a party to this lawsuit.




COMPLAINT AND REQUEST FOR JURY TRIAL - 4
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 5 of 16



   C. DISCLOSURE OF THE ABUSE AND EVENTS FOLLOWING

       15.     In January of 1986, the mother of JANE DOE 1, JANE DOE 2, and JOHN DOE 1

(hereinafter “MOTHER 1”) heard from a neighbor that the neighbor’s children were being sexually

abused. As a precaution, she took JANE DOE 1 to the Intermountain Sexual Abuse Treatment

Center (ISAT) to engage in counseling sessions. At these sessions, JANE DOE 1 disclosed that

she had been abused by the 16-year-old babysitter (who was previously mentioned in the

paragraphs above) and two unknown teenage boys. Shortly thereafter, MOTHER 1 spoke with her

local LDS Bishop and his First Counselor about the abuse. DOE 1 MALE DEFENDANT, who

was the Second Counselor of this LDS ward at the time, was notably absent from the meeting.

Initially, these men were very supportive of MOTHER 1’s efforts to investigate the abuse.

       16.     Shortly thereafter, JANE DOE 1 identified to MOTHER 1 that DOE 1 MALE

DEFENDANT and DOE 2 FEMALE DEFENDANT sexually assaulted children at so called

“touching parties.”

       17.     Roughly a week after DOE 1 MALE DEFENDANT and DOE 2 FEMALE

DEFENDANT were identified for their part in these crimes against children, the children of

Plaintiff Group 1 and their mother arrived at sacrament meeting on Sunday to find an Apostle, who

had not ever visited their ward until that time, sitting with his daughter DOE 2 FEMALE

DEFENDANT and her children in the congregation.

       18.     Shortly after the visit by the Apostle in late January or early February 1986, JANE

DOE 1 identified Perpetrator, her own father, as participating with DOE 1 MALE DEFENDANT

and DOE 2 FEMALE DEFENDANT in committing these heinous crimes against children.

       19.     After these disclosures, MOTHER 1 decided to take her children to Hawaii to visit

their grandparents. In March of 1986, Perpetrator began psychiatric evaluation and treatment at




COMPLAINT AND REQUEST FOR JURY TRIAL - 5
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 6 of 16



Johns Hopkins in Maryland. He was discharged in June 1986 with the principal diagnosis of

pedophilia.

       20.     Subsequently, the children of Plaintiff Group 1 and their mother were approached

by Neil A. Maxwell, another Apostle of the Church, who gave each of the children and their mother

a priesthood blessing in an attempt to help them heal from the horrors of the sexual abuse and

crimes committed against them. In these blessings, Maxwell discussed how the perpetrators of the

sexual crimes made “horrible choices” and that God would be the judge of the perpetrators.

Maxwell further blessed each of them for comfort and instructed them to “forgive and forget”.

       21.     The children of Plaintiff Group 1 continued to receive psychiatric treatment for

much of their adolescence. Their psychiatrist was Dr. Paul L. Whitehead, a board-certified

specialist in child and adolescent psychiatry. Dr. Whitehead began treating JANE DOE 1, JANE

DOE 2, JANE DOE 5, and JOHN DOE 1 a few months after the abuse ended and continued to

treat them until they were 18, 16, 13 and 18, respectively. Included herein as Exhibit 5 is a redacted

version of Dr. Whitehead’s declaration, which confirms that all the children were badly damaged

as a result of the horrific sexual abuse they endured at the hands of DOE 1 MALE DEFENDANT,

DOE 2 FEMALE DEFENDANT and Perpetrator.

       22.     Also included herein as Exhibit 6 is the redacted version declaration of MOTHER

1, detailing the disclosure to her of the abuse her children suffered as well as the steps she took

following the disclosure.

   D. SEXUAL CRIMES COMMITTED AGAINST JANE DOE 3, JANE DOE 4, AND
      JOHN DOE 2

       23.     Sometime after divorcing MOTHER 1, Perpetrator began a relationship with, and

later married the mother of JANE DOE 3, JANE DOE 4, and JOHN DOE 2, collectively Plaintiff

Group 2. Perpetrator and the mother of Plaintiff Group 2 (hereinafter “MOTHER 2”) had two


COMPLAINT AND REQUEST FOR JURY TRIAL - 6
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 7 of 16



children together, including JOHN DOE 2. MOTHER 2 married Perpetrator in 1988.

       24.     In an effort to prevent further sexual crimes from occurring against Perpetrator’s

new children and step-children, Perpetrator’s first wife, MOTHER 1, called his second wife,

MOTHER 2, and attempted to inform her that Perpetrator was a pedophile and that he abused her

four children. MOTHER 2 did not believe her and relied upon the decision of Church leaders not

to excommunicate or punish Perpetrator as proof that Perpetrator and the Defendants did not

commit the heinous acts they were being accused of. Tragically, unbeknownst to MOTHER 2,

Perpetrator began sexually abusing the children of Plaintiff Group 2 almost immediately after they

moved into his home with MOTHER 2. He sexually assaulted JANE DOE 3 and JANE DOE 4

two to three times a week on average and began sexually assaulting JOHN DOE 2 shortly after he

turned a year old.

       25.     The sexual assaults committed against Plaintiff Group 2 by Perpetrator were

horrific. Perpetrator would isolate JANE DOE 3 and JANE DOE 4 in the upstairs bathroom of

their home, fondle them, and vaginally and anally rape them with his fingers. Additionally,

Perpetrator would use his penis and other objects, such as brush handles to vaginally and anally

penetrate them. At other times, Perpetrator would force JANE DOE 3 and JANE DOE 4 to

perform oral sex on him. On these occasions, Perpetrator was not fully naked, but wore his temple

garments during these heinous crimes. Perpetrator would often ejaculate on JANE DOES 3 and

4.

       26.     These sexual assaults occurred most frequently in the upstairs bathroom of the

home, but sometimes, when MOTHER 2 was out of the house, also occurred in the bedroom of

Perpetrator and MOTHER 2.

       27.     On one occasion, JANE DOE 4 remembers Perpetrator using excessive violence in




COMPLAINT AND REQUEST FOR JURY TRIAL - 7
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 8 of 16



his abuse. That night, missionaries from the Church had attended dinner at their home; JANE

DOE 4 was asked to say the prayer at dinner and she prayed that JANE DOE 3, with whom she

shared a bed, would stop peeing the bed. Perpetrator became very angry at her prayer and that

night, after the missionaries had left the home, Perpetrator took her to the bathroom where he

inserted a pencil into her vagina and stabbed repeatedly and with such force that the pencil broke

inside her. Perpetrator panicked and fearing that he would have to take JANE DOE 4 to the

hospital, dug inside her vagina until he was able to retrieve the pencil. This was very painful and

caused considerable damage.

       28.     As a result of the abuse inflicted upon her by Perpetrator, JANE DOE 4 had to

undergo reconstructive surgery on her vaginal canal at age 15 due to excessive scar tissue. Later

in life, JANE DOE 4 additionally had to have part of her cervix removed due to excessive scar

tissue, causing all her children to be born prematurely.

       29.     As a toddler, JOHN DOE 2 would become hysterical if he was left alone with

Perpetrator, if he was made to shower with Perpetrator, or if Perpetrator ever changed his diaper.

       30.     In August of 1995, JANE DOE 3 and JANE DOE 4 disclosed to MOTHER 2 the

abuse they suffered at the hands of Perpetrator. MOTHER 2 contacted the Utah Department of

Children and Family Services and Perpetrator moved out of the house. The next day, Utah police

executed a warrant for Perpetrator’s arrest and he fled the state to Arizona. When he returned to

Utah in October of 1995, he committed suicide.

       31.     MOTHER 2 would never have married Perpetrator but for the fact that she believed

the allegations against him were lies. As a devout member of the Church and employee of the

Church (she worked at the Church Office Building in the membership department) MOTHER 2

was familiar with the handbooks and polices of the Church. Per Church policy, she was convinced




COMPLAINT AND REQUEST FOR JURY TRIAL - 8
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 9 of 16



that these allegations were false. Because, if true, the Perpetrator and the Defendants would have

been excommunicated for sexually assaulting and raping kids.

        32.     Included herein as Exhibits 7 and 8, respectively, are redacted declarations of JANE

DOE 3 and JANE DOE 4, detailing the horrific abuse they were forced to endure for several years

during their adolescence. Also included as Exhibit 9 is the declaration of MOTHER 2, detailing

the disclosure to her of the abuse her children suffered as well as steps she took after the disclosure.

                  III. CLAIMS SPECIFIC TO JANE DOE 1, JANE DOE 2,
                        AND JOHN DOE 1 (PLAINTIFF GROUP 1)

                            A. FIRST CAUSE OF ACTION:
                     SEXUAL ASSAULT, BATTERY AND CHILD RAPE

       33.      Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       34.      This claim is brought within 35 years of each of the victims’ 18th birthdays under

Utah Code § 78B-2-308(7) and has therefore been timely brought.

       35.      Plaintiffs JANE DOE 1, JANE DOE 2, and/or JOHN DOE 1, (collectively

“Plaintiff Group 1”) were sexually molested, sexually assaulted, forced to perform sexual acts and

raped by DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT as explained in the

paragraphs above.

       36.     DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT, by their

wrongful actions, proximately caused JANE DOE 1, JANE DOE 2, and JOHN DOE 1 to suffer

severe and permanent, physical, emotional and mental injuries.

       37.      As a result of the above-described conduct, JANE DOE 1, JANE DOE 2, and JOHN

DOE 1 have suffered, and continue to suffer great pain of mind and body, shock, emotional

distress, physical manifestations of emotional distress, embarrassment, loss of self-esteem,

disgrace, humiliation, and loss of enjoyment of life; have suffered and continue to suffer




COMPLAINT AND REQUEST FOR JURY TRIAL - 9
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 10 of 16



spiritually; were prevented and will continue to be prevented from performing their daily activities

and obtaining the full enjoyment of life; have sustained and will continue to sustain loss of earnings

and earning capacity; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.

                         B. SECOND CAUSE OF ACTION:
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       38.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       39.     Since January of 1986, DOE 1 MALE DEFENDANT and DOE 2 FEMALE

DEFENDANT have successively utilized their status within the Church, both as leaders in their

own right and as the daughter and son-in-law of an Apostle of the Church, to cover up the crimes

they committed against JANE DOE 1, JANE DOE 2, and JOHN DOE 1. This included (lockstep

with Perpetrator) lying to the police and influencing the criminal investigation; influencing leaders

of the Church to ignore Church policy and not convene a Church disciplinary hearing against

themselves or Perpetrator; and further actions which encouraged and enabled Defendants and

Perpetrator to escape criminal prosecution and not be excommunicated from the Church for the

heinous sexual crimes they committed against these children.

       40.     Since 1986, these Defendants actively engaged in covering up this criminal activity.

While Perpetrator committed suicide in 1995, Defendants continued to be promoted to higher and

higher church callings, including a highly coveted and esteemed position as a Mission President.

Defendants, by their actions and inactions, have caused JANE DOE 1, JANE DOE 2, and JOHN

DOE 1 severe emotional distress. This emotional distress has been ongoing.

       41.     Defendants were negligent in their actions, courses of conduct, and omissions as

described hereinabove.

       42.     Defendants knew or should have known that emotional distress, with physical


COMPLAINT AND REQUEST FOR JURY TRIAL - 10
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 11 of 16



manifestations, was the likely or foreseeable result of their actions, courses of conduct, and

omissions as described hereinabove.

       43.     Defendants’ actions, courses of conduct, and omissions were the direct and

proximate cause of JANE DOE 1, JANE DOE 2, and JOHN DOE 1’s severe emotional distress

with physical manifestations.

       44.     The emotional distress sustained by JANE DOE 1, JANE DOE 2, and JOHN DOE

1 was of such nature that a reasonable person in their situation would have likely suffered similar

emotional distress, with physical manifestations.

       45.     As a result of the above-described conduct, JANE DOE 1, JANE DOE 2 and JOHN

DOE 1 have suffered, and continue to suffer, great pain of mind and body, shock, emotional

distress, physical manifestations of emotional distress, embarrassment, loss of self-esteem,

disgrace, humiliation, and loss of enjoyment of life; have suffered and continue to suffer

spiritually; were prevented and will continue to be prevented from performing their daily activities

and obtaining the full enjoyment of life; have sustained and will continue to sustain loss of earnings

and earning capacity; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.

                          IV. CLAIMS SPECIFIC TO JOHN DOE 1

                            THIRD CAUSE OF ACTION:
     18 U.S.C. §2251 - SEXUAL EXPLOITATION OF A CHILD BY DEFENDANTS

       46.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       47.     By their actions, DOE 1 MALE DEFENDANT and DOE 2 FEMALE

DEFENDANT induced, enticed, and coerced JOHN DOE 1 to participate in the activities

described hereinabove.

       48.     The Defendants did so with the intent that JOHN DOE 1 (and the older children


COMPLAINT AND REQUEST FOR JURY TRIAL - 11
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 12 of 16



who were present at the time) engage in sexually explicit content for the purpose of producing a

visual depiction of such conduct.

       49.      The visual depiction was produced using materials that, upon information and

belief have been mailed, shipped or transported in or affecting interstate commerce.

       50.      JOHN DOE 1 was a minor at the time of production of these visual depictions (as

were the older children who were present at the time) and was at all times of filming less than two

years of age.

       51.      This resulted in injuries that caused and will continue to cause JOHN DOE 1 to

suffer great pain of mind and body, shock, severe and extreme emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,

and loss of enjoyment of life; has suffered and continues to suffer spiritually; was prevented and

will continue to be prevented from performing his daily activities and obtaining the full enjoyment

of life; has sustained and will continue to sustain loss of earnings and earning capacity; and has

incurred and will continue to incur expenses for medical and psychological treatment, therapy, and

counseling.

       52.      JOHN DOE 1’s claim is not barred by the applicable statute of limitations as he did

not discover that he was videotaped until 2018. As this claim is brought within ten years of the

discovery of the injury that forms the basis of this claim, it has been timely filed.

                V. CLAIMS SPECIFIC TO THE JANE DOE 3, JANE DOE 4,
                       AND JOHN DOE 2 (PLAINTIFF GROUP 2)

                   A.   FOURTH CAUSE OF ACTION:
              SEXUAL ASSAULT, BATTERY AND CHILD RAPE
       ENCOURANGED AND ENABLED BY THE COVER-UP OF DEFENDANTS

       53.      Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       54.      This claim is brought within 35 years of each of the victims’ 18th birthdays under



COMPLAINT AND REQUEST FOR JURY TRIAL - 12
       Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 13 of 16



Utah Code § 78B-2-308(7) and has therefore been timely brought.

        55.   From approximately 1988 to 1995, while Perpetrator was married to their mother

and resided with them in their family home, Perpetrator repeatedly sexually assaulted and raped

his step-daughters JANE DOE 3 and JANE DOE 4. The sexual assaults inflicted upon JOHN

DOE 2 started in late 1994 or early 1995.

        56.   Perpetrator penetrated JANE DOE 3 and JANE DOE 4 vaginally and anally using

his fingers, his penis and household objects. Perpetrator forced JANE DOE 3 and JANE DOE 4

to perform oral sex on him. He also sexually assaulted JOHN DOE 2 when he was around a year

old.

        57.   Defendants’ liability for the criminal acts of Perpetrator, who is dead, arises from

Utah Code § 78B-2-308(6)(b) which references § 76-2-202.          Here, Defendants engaged in

affirmative acts (as described in the paragraphs above) to embolden, help and therefore encourage

Perpetrator in committing these heinous crimes against Plaintiff Group 2.

        58.   As a result of these actions, most specifically, Defendants protecting themselves

and Perpetrator from being excommunicated, MOTHER 2 believed that Perpetrator was safe and

a righteous priesthood holder. She then married him, allowing him access to her daughters.

        59.   DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT, by their

wrongful actions, were a proximate cause of significant damage to JANE DOE 3, JANE DOE 4,

and JOHN DOE 2. Defendants are therefore liable under Utah Code § 78B-2-308(6)(b) for

encouraging Perpetrator in commission of further crimes against children.

        60.   As a result of the above-described conduct, JANE DOE 3, JANE DOE 4, and JOHN

DOE 2 have suffered, and continue to suffer, great pain of mind and body, shock, emotional

distress, physical manifestations of emotional distress, embarrassment, loss of self-esteem,




COMPLAINT AND REQUEST FOR JURY TRIAL - 13
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 14 of 16



disgrace, humiliation, and loss of enjoyment of life; have suffered and continue to suffer

spiritually; were prevented and will continue to be prevented from performing their daily activities

and obtaining the full enjoyment of life; have sustained and will continue to sustain loss of earnings

and earning capacity; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.

                         B. FIFTH CAUSE OF ACTION:
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       61.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       62.     From approximately late 1988 to early 1995, Perpetrator frequently and violently

assaulted and raped JANE DOE 3 and JANE DOE 4 vaginally, anally and orally with the use of

his hands, penis, and objects found around the house.

       63.     During this period, and with full knowledge of Perpetrator’s prior sexual assaults

and rapes of children, DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT

continued to actively cover up their crimes and the crimes Perpetrator committed alongside them.

       64.     Defendants were negligent in their actions, courses of conduct, and omissions as

described hereinabove.

       65.     Defendants knew or should have known that emotional distress, with physical

manifestations, was the likely or foreseeable result of their actions.

       66.     Defendants’ actions, including the conspiracy of silence they orchestrated, were a

direct and proximate cause of JANE DOE 3, JANE DOE 4, and JOHN DOE 2’s severe emotional

distress with physical manifestations.

       67.     The emotional distress sustained by JANE DOE 3, JANE DOE 4, and JOHN DOE

2 was of such nature that a reasonable person in their situation would have likely suffered similar

emotional distress, with physical manifestations.


COMPLAINT AND REQUEST FOR JURY TRIAL - 14
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 15 of 16



       68.     As a result of the above-described conduct, JANE DOE 3, JANE DOE 4, and JOHN

DOE 2 have suffered, and continue to suffer, great pain of mind and body, shock, emotional

distress, physical manifestations of emotional distress, embarrassment, loss of self-esteem,

disgrace, humiliation, and loss of enjoyment of life; have suffered and continue to suffer

spiritually; were prevented and will continue to be prevented from performing their daily activities

and obtaining the full enjoyment of life; have sustained and will continue to sustain loss of earnings

and earning capacity; and have incurred and will continue to incur expenses for medical and

psychological treatment, therapy, and counseling.


   RESERVATION OF RIGHTS TO SEEK COURT PERMISSION TO AMEND THE
     COMPLAINT TO ADD ADDITIONAL DEFENDANTS AT A LATER DATE

       Plaintiffs reserve their rights to seek permission from the Court to amend this complaint at

a later date to add other living individuals believed to be liable under Utah Code § 78B-2-308(6)(b)

for enabling and encouraging Perpetrator in commission of further crimes against children. This

may include, but is not limited to, the Bishop of this LDS ward, the Stake President, and the father

and father in law of DOE 2 FEMALE DEFENDANT, and DOE 1 MALE DEFENDANT. It is

believed that one or more of these persons used their influence in the Church and the community,

acting with DOE 1 MALE DEFENDANT, DOE 2 FEMALE DEFENDANT and Perpetrator so

that they did not face requisite punishment by the Church or by the law for the heinous crimes they

committed against children in the mid 1980’s. By their affirmative acts, it is believed that at least

one or more of these persons messaged to other members of the Church that Perpetrator and

Defendants were safe and trustworthy members by actively choosing not to hold a Church

disciplinary counsel resulting in the excommunication of those who sexually harmed children. By

doing so, at least one or more of these persons acted with DOE 1 MALE DEFENDANT and DOE

2 FEMALE DEFENDANT in encouraging and enabling Perpetrator to continue to commit similar


COMPLAINT AND REQUEST FOR JURY TRIAL - 15
      Case 1:18-cv-00121-JNP-BCW Document 2 Filed 10/03/18 Page 16 of 16



heinous crimes against JANE DOES 3 and 4 and JOHN DOE 2.

        WHEREFORE, Plaintiffs pray for judgment against DOE 1 MALE DEFENDANT and

DOE 2 FEMALE DEFENDANT, as follows:

        1.      Non-economic damages as set forth above, in an amount to be determined by the

jury at the time of trial;

        2.      Economic damages for medical expenses for psychological treatment, therapy, and

counseling, and loss of earnings and earning capacity in an amount to be determined by the jury at

the time of trial;

        3.      For Plaintiffs’ reasonable attorney’s fees, costs and disbursements to the extent

permitted by law;

        4.      Statutory/civil penalties according to law; and

        5.      For any other relief this Court deems just and equitable.

            2nd day of October, 2018.
DATED this _____

                                              JAMES, VERNON & WEEKS, P.A.
                                              Attorneys for Plaintiffs



                                              Craig K. Vernon, USB 16767




COMPLAINT AND REQUEST FOR JURY TRIAL - 16
